Order entered July 21, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00688-CV

                      IN RE AL WILLIAMS, Relator

         Original Proceeding from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-19-17458

                                  ORDER
             Before Justices Osborne, Partida-Kipness, and Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                         /s/   CRAIG SMITH
                                               JUSTICE